COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-321-CV


SHEREKHAN LAMAR EVANS A/K/A                                       APPELLANT
SHON EVANS

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Sherekhan Lamar Evans a/k/a Shon Evans filed a notice of appeal from a

July 28, 2009 “Interlocutory Default Judgment.” It appears that the trial court

has not signed a final judgment or appealable interlocutory order.          On

September 30, 2009, we notified Appellant that unless he or any other party

desiring to continue the appeal filed a response by October 12, 2009, showing


      1
           See Tex. R. App. P. 47.4.
grounds for continuing the appeal, we would dismiss the appeal. Appellant did

not file a response, and we have not received a response from any other party.

      A party may appeal only from a final judgment or an interlocutory order

specifically made appealable by statute or rule. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 & n.12 (Tex. 2001); see, e.g., Tex. Civ. Prac. & Rem. Code

Ann. § 51.014 (Vernon Supp. 2009) (listing appealable interlocutory orders).

Because the trial court has not signed a final judgment or appealable

interlocutory order, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).

                                                 PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: December 3, 2009




                                       2